 1   Thomas R. McCarthy*                                         XAVIER BECERRA
     William S. Consovoy*                                        Attorney General of California
 2   Bryan K. Weir, CA Bar #310964                               PAUL STEIN
                                                                 Supervising Deputy Attorney General
 3   Cameron T. Norris*                                          CHAD A. STEGEMAN, State Bar No.
     CONSOVOY MCCARTHY PLLC                                      225745
 4   1600 Wilson Boulevard, Suite 700                            Deputy Attorney General
     Arlington, VA 22209                                          455 Golden Gate Ave., Ste. 11000
 5   (703) 243-9423                                               San Francisco, CA 94102-7004
      Attorneys for Plaintiffs                                    Telephone: (415) 510-3624
 6                                                                Fax: (415) 703-5843
      *Admitted pro hac vice                                      E-mail: Chad.Stegeman@doj.ca.gov
 7                                                                Attorneys for Defendants
 8                             IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                      SACRAMENTO DIVISION
11

12
     DONALD J. TRUMP FOR PRESIDENT,                       2:19-cv-01501-MCE-DB
13   INC., et al.,
                                                      STIPULATION FOR VOLUNTARY
14                                        Plaintiffs, DISMISSAL WITH PREJUDICE;
                                                      ORDER
15                  v.                                (Fed. R. Civ. P. 41(a)(1)(A))
16   ALEX PADILLA, in his official capacity as            Action Filed: August 6, 2019
     Secretary of State of the State of California,
17                                                        Judge: Morrison C. England, Jr.
     et al.,
18
                                        Defendants.
19
20

21

22

23

24

25

26

27

28
                                                      1
                                                           Stip. of Dismissal and Order (2:19-cv-01501-MCE-DB)
 1          Plaintiffs Donald J. Trump for President, Inc. and Donald J. Trump, in his personal
 2   capacity, and Defendants Alex Padilla and Xavier Becerra, in their official capacities, stipulate to
 3   the voluntary dismissal with prejudice of this action under Federal Rule of Civil Procedure
 4   41(a)(1)(A). The parties further stipulate that except as set forth in their settlement agreement, the
 5   parties bear their own attorneys’ fees, expenses, and costs.
 6   IT IS SO STIPULATED.
                                                            Respectfully submitted,
 7
      Dated: April 8, 2020                                  CONSOVOY MCCARTHY PLLC
 8
                                                            s/ Thomas R. McCarthy
 9                                                          Thomas R. McCarthy
                                                            Attorneys for Plaintiffs Donald J. Trump
10                                                          for President, Inc. and Donald J. Trump,
                                                            in his personal capacity
11

12   Dated: April 8, 2020                                   XAVIER BECERRA
                                                            Attorney General of California
13                                                          PAUL STEIN
                                                            Supervising Deputy Attorney General
14
                                                            / s / Chad A. Stegeman (as authorized on
15                                                          April 8, 2020)
                                                            CHAD A. STEGEMAN
16                                                          Deputy Attorney General
                                                            Attorneys for Defendants
17

18

19
20

21

22

23

24

25

26

27

28
                                                       2
                                                           Stip. of Dismissal and Order (2:19-cv-01501-MCE-DB)
 1                                                ORDER
 2          In consideration of the parties’ stipulation, Plaintiffs Donald J. Trump for President, Inc.
 3   and Donald J. Trump’s complaint is dismissed with prejudice under Federal Rule of Civil
 4   Procedure 41(a)(1)(A). Except as set forth in their settlement agreement, the parties bear their
 5   own attorneys’ fees, expenses, and costs.
 6          IT IS SO ORDERED.
 7   Dated: April 9, 2020
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      3
                                                          Stip. of Dismissal and Order (2:19-cv-01501-MCE-DB)
